DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Sun et al (“Sun”), US Pub. 2015/0052255.
Regarding claims 1, 11 and 18, Sun discloses a method and system for minimizing coverage holes in a communication network, comprising: an interface circuit configured to wirelessly communicate with an electronic device, wherein the access point is configured to: receive, at the interface circuit, one or more packets or frames associated with the electronic device (paragraph [0041], connection request message from a client device attempting to join a communication network); determine, based at least in part on communication of the one or more 10packets or frames, that the electronic device is in a communication performance category (paragraph [0034]: if the network device 104 receives the connection request message from the client device 108 after advertising inferior communication capabilities, the network device 104 can infer that the client device 108 is in a coverage hole and can only connect to the communication network 100 via the network device 104); provide, from the interface circuit, one or more requests addressed to one or more neighboring access points of the access point, wherein a given request is for an assessment of communication performance of the electronic device from a 15perspective of a given neighboring access point (paragraph [0043], query other access points ... to determine whether another access point can detect and connect to the client device 108; and depending on whether the client device 108 transmits an acknowledgement message to the forged messages and based on the signal strength of the acknowledgement messages, the other access points can each determine whether the client device 108 is reachable); receive, at the interface circuit, one or more reports associated with one or more neighboring access points with one or more assessments of the communication performance of the electronic device (paragraph [0044], If the network device 106 can detect and establish a reliable communication link with the client device 110, the network device 104 can infer that the client device 110 is not in a coverage hole; and paragraph [0045], if another access point cannot detect (or establish a reliable communication link with) the client device 108, the coverage hole detection unit 116 can infer that the client device 108 is in a coverage hole and can only connect to the communication network 100 via the network device 104); and when the one or more assessments indicate that none of the one or more 20neighboring access points have superior communication performance with the electronic device than the access point, provide, from the interface circuit, a notification addressed to a computer that indicates that the electronic device is in a coverage hole in a wireless local area network (WLAN) (paragraph [0045], the coverage hole detection unit 116 may notify the CAP 102 that the client device 108 is in a coverage hole).  
Regarding claims 2 and 12, wherein the access point is configured to determine 25that the electronic device is in a communication performance category by comparing a communication performance of the electronic device and a threshold value (p. [0071] and claim 29,  performance measurement threshold).  
Regarding claims 3, 13 and 19, wherein the one or more requests are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11k standard (p. [0046], IEEE 802.11k).  
Regarding claim 4, wherein the one or more reports comprise one or 30more beacon reports (p. [0046], beacon report).  
Regarding claims 5 and 20, when one of the one or more assessments indicates that one of the one or more neighboring access points has superior communication performance with the electronic device than the access point, the access point is configured to provide, from the interface circuit, a recommendation addressed to 5the electronic device to transition to the one of the one or more neighboring access points (paragraph [0043]-[0045], a plurality of neighboring AP has communication performance with the device over the interface).  
Regarding claims 6 and 15, wherein the recommendation comprises a basic service set (BSS) transition management request (paragraph [0044], basic service set (BSS) transition).  
Regarding claims 7 and 16, wherein the computer comprises a controller for the access point and the one or more neighboring access points in the WLAN (p. [0069], the CAP 102 can directly provide a control signal to a WLAN module of the hybrid device 104 to enable or disable AP functionality of the hybrid device 104).  
10	 Regarding claims 8 and 17, wherein the access point is configured to compute a ranking of performance vectors for the one or more neighboring access points and the access point based at least in part on information included in the one or more assessments; and wherein a given performance vector for a given access point in the one or more 15neighboring access points and the access point includes a product of an RSSI, a traffic capacity, and a packet error rate (paragraph [0022], the client device 108 may also be considered to be in a coverage hole if the client device 108 cannot detect a preferred level of WLAN coverage (e.g., if the client device 108 detects a weak signal strength from an access point, a low data rate, high error rate, high attenuation, etc.)).  
Regarding claim 9, wherein the product comprises an inner product (paragraph [0022], the client device 108 may also be considered to be in a coverage hole if the client device 108 cannot detect a preferred level of WLAN coverage).  
Regarding claims 10 and 14, wherein the access point determines when none of the one or more neighboring access points have superior communication performance 20with the electronic device than the access point based at least in part on the ranking (paragraph [0022], the client device 108 may also be considered to be in a coverage hole if the client device 108 cannot detect a preferred level of WLAN coverage (e.g., if the client device 108 detects a weak signal strength from an access point, a low data rate, high error rate, high attenuation, etc.)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463